                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROY LEE ANDERSON, JR.,

                       Plaintiff,

        v.                                           Civil Action 2:19-cv-4001
                                                     Judge George C. Smith
                                                     Magistrate Judge Jolson

JUDGE TED BARROWS, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION
                                    AND ORDER

        Plaintiff Roy Lee Anderson, Jr., who is proceeding pro se, is currently incarcerated at

Franklin County Correctional Center, and brings this civil rights action under 42 U.S.C. § 1983,

against Defendants Judge Ted Barrows, Franklin County Court of Common Pleas, Franklin

County, Ohio, Franklin County Sheriff’s Department, Franklin County Correction Center, Sheriff

Dallas Baldwin, and Sgt. Lewis Schrader. (Doc. 8). This matter is before the Undersigned for

consideration of Plaintiff’s Motions for Leave to Proceed in forma pauperis (Doc. 1) and the initial

screen of Plaintiff’s complaint, (Doc. 8), under 28 U.S.C. § 1915(A);(e)(2).

        For the reasons that follow, Plaintiff’s request to proceed in forma pauperis is GRANTED.

Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s complaint in its entirety pursuant to 28

U.S.C. § 1915(e)(2)(B).

   I.        MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

        Upon consideration of Plaintiff’s Motion for Leave to Proceed in forma pauperis under 28

U.S.C. § 1915(a)(1) and (2) (Doc. 1), Plaintiff’s Motion is GRANTED. Plaintiff is required to
pay the full amount of the Court’s $350 filing fee. 28 U.S.C. § 1915(b)(1). Plaintiff’s certified

trust fund statement reveals that he has an insufficient amount to pay the full filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account at the

Franklin County Correction Center is DIRECTED to submit to the Clerk of the United States

District Court for the Southern District of Ohio as an initial partial payment, 20% of the greater of

either the average monthly deposits to the inmate trust account or the average monthly balance in

the inmate trust account, for the six-months immediately preceding the filing of the Complaint.

After full payment of the initial, partial filing fee, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account, but only when the amount in the account

exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28 U.S.C. §

1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). Checks should be made

payable to Clerk, United States District Court and should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       Consequently, it is ORDERED that Plaintiff be allowed to prosecute his action without

prepayment of fees or costs and that judicial officers who render services in this action shall do so

as if the costs had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order

to Plaintiff and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of

this Order to the Court’s financial office in Columbus.




                                                  2
   II.      INITIAL SCREEN

            A. Relevant Standard

         Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to set forth

“a short and plain statement of the claim showing that the pleader is entitled to relief.”

         In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). On the other hand, a complaint that

consists of “labels and conclusions” or “a formulaic recitation of the elements of a cause of action”

is insufficient. Id. (quoting Twombly, 550 U.S. at 555). Although pro se complaints are to be

construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic pleading essentials” are

still required. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

            B. Plaintiff’s Complaint

         This is Plaintiff’s second complaint against Defendants. (See 2:19-cv-3631, Doc. 1). With

regard to his first complaint, the Undersigned recommended granting Plaintiff’s Motion for Leave

to Proceed in forma pauperis but recommended dismissing the complaint in its entirety on the

grounds of immunity and failure to state a claim for relief. (Id., Doc. 6). Despite Plaintiff’s




                                                  3
objections, Judge Smith adopted the Undersigned’s Report and Recommendation and dismissed

Plaintiff’s case without prejudice. (Id., Doc. 8).

       Upon review of Plaintiff’s second complaint, (Doc. 1-1), the Undersigned found that it was

substantially similar if not identical in substance to his first complaint. Both stemmed from an

unfavorable decision issued by Judge Ted Barrows, of Franklin County Municipal Court. (See

generally 2:19-cv-3631, Doc. 1; 2:19-cv-4001, Doc. 6). After Plaintiff was arrested for violating

a protective order, Judge Barrows sentenced Plaintiff to 148 days at Franklin County Correctional

Center with restricted privileges. (Id.)1. Specifically, Judge Barrows purportedly ordered that

Plaintiff be housed in administrative segregation and placed on phone restriction. (Id.). Given

these similarities, the Undersigned directed Plaintiff to articulate a meaningful difference between

his two complaints. (Id. at 2).

       On October 25, 2019 Plaintiff filed a revised complaint as well as a notice explaining the

differences between his two complaints. (Doc. 9). But the only meaningful distinction the

Undersigned can ascertain is that, according to Plaintiff, the first set of civil protection violations

against him have been dismissed since he filed his first complaint. (Id. at 2–3). Accordingly,

Plaintiff contends that Defendants are violating his constitutional rights by continuing to house

him in administrative segregation. He states:

       As Plaintiff was placed in Administrative Segregation solely for allegedly violating
       the terms of his Civil Protection Order and all charges being dismissed Plaintiff still
       remains in Administrative Segregation per Judge Ted Barrows Request and
       Authorization of Deputy Sheriff Chief John Doe.

(Doc. 8 at 2).




       1
         According to his most recent filing, Plaintiff was scheduled to be released last month.
(Doc. 9 at 3). But according to the Franklin County Sheriff Inmate Database, Plaintiff has not
been released.
                                                     4
       Plaintiff’s second complaint fails for the same reasons as his first. And the fact that his

protective order violations have purportedly been dismissed does not change this outcome.

       To start, and as stated in the Undersigned’s Report and Recommendation, Judge Barrows

is entitled to judicial immunity and cannot be held liable for actions taken in his judicial capacity.

Harlow v. Fitzgerald, 457 U.S. 800, 806 (1982). Plaintiff’s contention that Judge Barrows does

not have jurisdiction over him is without merit. (See Docs. 8, 9). Defendants Sheriff Baldwin and

Sgt. Schrader, who Plaintiff accuses of enforcing Judge Barrows’ order are also immune from suit.

See Wilson v. Karnes, No. 2:06-CV-392, 2009 WL 467566, at *6 (S.D. Ohio Feb. 24, 2009)

(rejecting plaintiff’s claim for false imprisonment because, after plaintiff’s prison sentence, sheriff

“had a duty to jail him pursuant to that court order”) (citing Mays v. Sudderth, 95 F.3d 107, 113

(5th Cir. 1996) (holding that “an official acting within the scope of his authority is absolutely

immune from a suit for damages to the extent that the cause of action arises from his compliance

with a facially valid judicial order issued by a court acting within its jurisdiction”)). Plaintiff’s

claim that there is no longer a basis for being housed in administrative segregation does not strip

these Defendants of their immunity.

       Moreover, the factual allegations regarding administrative housing, phone privileges, and

access to a grievance system are the same in both complaints. Therefore, the Undersigned’s

conclusion that these allegations fail to state a cognizable liberty interest remains unchanged. (See

2:19-cv-3631, Doc. 6 (finding that Plaintiff’s claims regarding phone restriction and administrative

segregation did not violate his Eighth and Fourteenth Amendment rights)). Accordingly, Plaintiff

has failed to identify any meaningful difference between his recent complaint and his now-

dismissed first complaint.




                                                  5
   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Leave to Proceed in forma pauperis is

GRANTED (Doc. 1); however, it is RECOMMENDED that the Court DISMISS Plaintiff’s

Complaint, (Doc. 8), in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B).

          The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.

                                     Procedure on Objections

          If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

          The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


          IT IS SO ORDERED.




                                                   6
Date: November 5, 2019       /s/ Kimberly A. Jolson
                             KIMBERLY A. JOLSON
                             UNITED STATES MAGISTRATE JUDGE




                         7
